                                       1   JASON D. LAMM # 018454
                                       2
                                           6245 North 24th Pkwy, Ste. 208
                                           Phoenix, AZ 85016-2030
                                       3   Telephone: (602) 222-9237
                                           Facsimile: (602) 222-2299
                                       4
                                           Email: jlamm@cyberlawaz.com
                                       5   Attorney for Defendant GILL

                                       6
                                                                 UNITED STATES DISTRICT COURT
                                       7
                                                                       DISTRICT OF ARIZONA
                                       8

                                       9
                                           United States of America,                 ) 4:18-cr-01589-RCC-LCK
                                      10                                             )
                                                        Plaintiff,                   ) DEFENDANT’S SENTENCING
(602) 222-9237 ◆ Fax (602) 222-2299




                                      11
                                                                                     ) MEMORANDUM
  LAW OFFICES OF JASON D. LAMM
     6245 North 24th Pkwy, Ste. 208




                                                 vs.                                 )
        Phoenix, AZ 85016-2030




                                      12
                                                                                     )
                                      13   Joseph Michael Gill,                      )
                                                                                     )
                                      14
                                                        Defendant                    )
                                      15

                                      16         It is, indeed, a rare day indeed when a career federal law enforcement

                                      17   officer appears before this Court to be sentenced as a defendant. These
                                      18   isolated occurrences often deal with on-the-job corruption or some other form
                                      19   of a direct abuse of the defendant’s position of trust or authority.
                                      20         This case, however, represents the exception to the exception. In
                                      21   contrast to other law enforcement officers who come before the Court, the
                                      22   Defendant herein, Joseph Gill, received a DEA Exceptional Performance
                                      23   Award, a DEA Administrator’s Award, and the Santa Cruz County Public
                                      24   Safety Officer of the Year Award, and is not being sentenced for an act of
                                      25   moral turpitude, but rather a regulatory offense.
                                      26

                                                                                    1
 1         For the reasons set forth herein, in addition to those set forth in the
 2   Presentence Investigation Report (PSR) (Doc. 18), it is respectfully submitted
 3   that the probation office’s recommendation that the Defendant be placed on
 4   five years of probation is well taken and should be adopted by this Court.
 5   ANALYSIS
 6         For the reasons discussed herein, based upon not only the factors set
 7   forth in 18 U.S.C. §3553(a), as well as the equitable interests of justice, a term
 8   of probation is sufficient but not greater than necessary in this case.
 9         1.     Nature and Circumstances of the Offense
10         Defendant generally agrees with the Statement of Facts set forth in the
11   PSR at ¶¶ 3 through 16.
12         The PSR is silent, however, to the fact that the Defendant admits and
13
     acknowledges that he had reason to believe that the individual(s) to whom he
14
     sold the rifles intended to use or dispose of the firearms unlawfully insofar as
15
     their willingness to pay a price that was above-market level was a “red flag” to
16
     the Defendant of which he should have been aware and recognized.
17
           Defendant’s crime is therefore, one of willful ignorance rather than one
18
     that is the product of substantial reflection and consideration before its
19
     commission.
20
           2.     The Recommended Sentence is Appropriate
21
           a.     History and Characteristics of the Defendant
22
           As has already been stated, Defendant had a model career in law
23
     enforcement, not only as a Special Agent, but also as a Supervisory Special
24
     Agent. While the present case will leave an indelible stain on the final chapter
25
     of the Defendant’s career in law enforcement, the defense would be remiss
26
     not to point out his accomplishments in that field prior to the filing of this case.
                                              2
 1   Put another way, it is the defense’s hope that the Court will recognize that,
 2   notwithstanding the gravity of the present offense, the Defendant achieved
 3   numerous meritorious accomplishments during his career, above and beyond
 4   those mentioned above, that separated and distinguished him from many of
 5   his colleagues with the most positive of distinctions.
 6         3.     The Need for the Sentence Imposed
 7         The recommended sentence of probation reflects the seriousness of
 8   the Defendant’s offense, would provide just punishment based on the totality
 9   of the circumstances, and would promote not only the Defendant’s respect for
10   the law, but also the community at large. Similarly, the recommended
11   sentence would afford adequate deterrence to criminal conduct, not only to
12   the Defendant, but to other current law enforcement officers who sell firearms
13
     (as many do) but are ignorant to the applicable law.
14
           Defendant has no criminal history whatsoever. The present incident
15
     represents a significant mark on the otherwise spotless record of a valued
16
     member of the community, let alone a decorated law enforcement officer.
17
     Notwithstanding the fact that it is difficult to fathom that the Defendant will
18
     commit future crimes, the recommended sentence nonetheless provides an
19
     assurance to the public that will be protected from further crimes of the
20
     Defendant.
21
           4.     Legal Availability of the Recommended Sentence
22
           Defendant asks this Court to find his final offense level, after variances,
23
     to be a Level 6 with a Criminal History Category of 1. This places the offense
24
     in “Zone A” and authorizes a sentence of probation.
25
           If, however, the Court believes that a punitive component of the
26
     sentence is warranted, beyond the collateral consequence of the Defendant
                                              3
 1   losing his job, foregoing a tremendous amount of his pension, and being
 2   labeled a virtual pariah and an outcast from his brethren, this Court can
 3   readily sentence the Defendant to a term of home confinement in combination
 4   with the term of probation.
 5         Pursuant to U.S.S.G. §5C1.1(c)(3), the Court may sentence the
 6   Defendant to a term of probation “that includes a condition or combination of
 7   conditions that substitute intermittent confinement, community confinement, or
 8   home detention for imprisonment.” “Home detention may be imposed as a
 9   condition of probation or supervised release, but only as a substitute for
10   imprisonment.” §5F1.2. Thus, the recommended sentence is not only
11   factually appropriate, but also legally permissible.
12         5.     The Need to Avoid Unwanted Disparities
13
           The facts of the instant case are somewhat unique. Although there
14
     have been other cases where police officers have sold firearms without a
15
     license, they are inapposite to the facts at bar insofar as the cases located by
16
     counsel involved false statements in firearms-related paperwork, and the
17
     knowing and intentional sale of firearms to prohibited possessors.
18
           Thus, although this factor is one which the Court must consider in its
19
     analysis, it has minimal applicability and is not one upon which the Court
20
     should rely to any appreciable degree in determining the Defendant’s ultimate
21
     sentence.
22
           6.     Justification For A Variance
23
           Justification for a variance is noted in ¶ 86 of the PSR where it is stated
24
     that “[t]he Court may depart downward based on the timely disposition of the
25
     case resulting in a cost savings to the government and the court”. As the
26
     Court is aware, this case resolved on a pre-indictment basis. By virtue of his
                                             4
 1   participation and cooperation in meetings with the Government, the agents,
 2   and counsel, the Defendant made substantial efforts to accept responsibility in
 3   an extremely timely fashion that conserved substantial resources of all
 4   parties.
 5            Although it is difficult to rationally comprehend how a “model” law
 6   enforcement officer could rationally engage in the conduct to which the
 7   Defendant has plead guilty, it is reasonable to surmise that the factors set
 8   forth in ¶¶ 52 through 55 of the PSR may provide some insight. Indeed, the
 9   recommended sentence will allow the Defendant to participate in counseling,
10   as directed, to address these issues and also give the Defendant a more
11   subtle perspective as to the facts and factors that brought him before the
12   Court.
13
              Lastly, the statement in the PSR (at ¶ 88) that “[t]he instant offense
14
     appears to represent poor decision making on behalf of the defendant, who
15
     otherwise appears to be a law-abiding, contributing member of society” is
16
     extremely well taken. While the duration of the Defendant’s conduct giving
17
     rise to the Information was of sufficient duration to preclude him from
18
     receiving a downward departure for aberrant behavior, see United States v.
19
     Colace, 126 F.3d 1229, 1231 (9th Cir. 1997), there can be little doubt that the
20
     very nature of the Defendant’s conduct in this case was aberrant when
21
     compared to the totality of his life accomplishments.
22
     RECOMMENDATION
23
              Aside from its consistency with the mechanical formula of being a
24
     sentence that is sufficient but not greater than necessary, a sentence of
25
     probation is warranted given the regulatory nature of the Defendant’s criminal
26
     conduct, the fact that his conduct does not represent an act of moral turpitude,
                                               5
 1   and most importantly, the totality of the Defendant’s history, exclusive of the
 2   offense conduct.
 3         Defendant clearly has no one to blame but himself for his current
 4   predicament. He has lost his career in law enforcement, and law enforcement
 5   has lost a valuable asset – leaving many shaking their heads at the futility of
 6   the situation. A sentence of probation still leaves the Defendant with an
 7   ostensible Scarlet Letter for the rest of his life. The prospects of his
 8   committing crimes or the public needing protection from someone who was
 9   once its protector are esoteric at best.
10         As the Court is well aware, good people sometimes do dumb things.
11   This is one of those unfortunate cases.
12         Respectfully submitted this 13th day of December, 2018.
13

14                                           /s/ Jason D. Lamm
                                             Jason D. Lamm
15                                           Attorney for Defendant Gill
16

17

18

19

20

21

22

23

24

25

26

                                                6
 1                             CERTIFICATE OF SERVICE
 2
            I certify that on this date, I electronically transmitted the attached
 3   document, by electronic mail, on the following, who may or may not be
     registered participants of the CM/ECF System:
 4

 5   Phillip N. Smith, Jr.
     Assistant US Attorney
 6   Phillip.Smith@usdoj.gov
 7
     Shanelle Peevy
 8   Probation Officer
     U.S. Probation Office
 9   Shanelle_Peevy@azd.uscourts.gov
10
     /s/ Jason D. Lamm
11   Jason D. Lamm
     Attorney for Defendant Gill
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                           7
